The plaintiff in error was convicted in the county court of Payne county on a charge of having the unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $250 and to serve 60 days in the county jail.
Judgment was rendered in December, 1928, and the appeal was lodged in this court in February, 1929. No briefs in support of the appeal have been filed. An examination of the record discloses that the evidence reasonably sustains the verdict, and no fundamental error is made to appear.
The case is affirmed. *Page 40